Case 3:20-cv-00516-MMD-CLB Document 3 Filed 09/11/20 Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint 3 ° 20-cv-0051 6
UNITED STATES DISTRICT COURT

 

 

 

 

 

for the FILED
aT
District of Nevada [=] eee ENTERED or
COUNS?: iF ar
United States of America )
v. ) ,
Paul Lodenstein ) Case No. SEP { Q .
)
) we
) CLERK US DIST. -
) DISTRICT C:
Defendant(s) wy
° =
oO
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/10/2020 in the county of Washoe in the
City of Sparks District of Nevada , the defendant(s) violated:
Code Section Offense Description
OSHA Act Not providing a safe work environment.
FMLA Act Not providing FMLA benefits for an employee
Title Vil of the civil rights Act of 1964 Violation of rights due to genetic makeup and sex
Americans with Disabilities Act Not accomadating a disability

This criminal complaint is based on these facts:
Discrimination, retaliation, and americans with disabilities

(1 Continued on the attached sheet.

oud Clr

Complainant's signature

Heath V. Fulkerson
Printed name and title

 

Sworn to before me and signed in my presence.

Date: 09/10/2020

 

Judge's signature

City and state: Reno, NV

Printed name and title

~_ SERYEL

Beckl:

—

aan

28.0 ¢
~F
